Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sealed environment” (claim 1) suggestive of a sealed body that retains the grinding and heating devices, and the 3 devices “connected by stainless steel pipes” (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 2,8,14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claim 2, the screening device is at the top end of the Figure, yet the feed inlet 6 is on the bottom of the housing 3.  Does the housing 1 collect samples at both ends?  How can screened sample be passed through the inlet 6 and into the and into the housing 3 when the screen is not near the inlet 6?  This is a simple mechanical application, so the level of predictability of regarding how connected elements will work together is high, requiring no significant/meaningful experimentation.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, what structure does the “sealed environment” (line 5) add?  Does it mean that the claimed system includes a sealed environment, which necessarily must mean that some structure must define the embodiment that is sealed?
	As to claim 1, what physical feature provides for matching (“matches”) between the body and housing?  Is the matching even related to matching physical features at all?    
	As to claim 2, the screening device is at the top end of the Figure, yet the feed inlet 6 is on the bottom of the housing 3.  Does the housing 1 collect samples at both ends?  How can screen sample be passed through the inlet 6 when the screen is not near the inlet 6? 
	As to claim 6, do the “pipes” (last line) include the “closed pipe” (line 6, claim 1), or is this claim somehow limited to include at least 3 pipes?
	As to claim 6, how are the grinding, screening and heating device connected by pipes?  The figure does not show a pipe between the body 1 and screen.  There is no pipe between the screen and heating device 5.  Is this an entirely new embodiment from that shown in the figure?  What does claim 6 relate to in the specification/drawings so that one of ordinary skill may be permitted to grasp the metes and bounds of claim 6?

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reference CN 106644629 teaches an assembly that grinds (sandpaper 20) and heats a sample within a housing 1,2,3.  However, there is no apparent screening device, and the grinding element is not that of a hammer, and there is no screen device, as called for in Applicant’s claim 1.
Reference CN206684155 teaches a system, including: grinding device 2 and heating 8 device, the end of the grinding device connected to the heating device.  The grinding device is driven by a electromagnetic drive motor 3, and the device 5 is within the cavity of bench 1.  However, rotating grinding device is not that of a hammer, and there is no screen device, both as called for in Applicant’s claim 1.
Reference CN 102967667 teaches a system, including: hammer grinder 1,2 and tubular furnace; one end of the grinder connected to the heating furnace (when cylinder 1 is placed into furnace); the grinding device including housing 1, hammer body 2 and driver 3 outside of the housing 1; and the hammer 2 is inside and matches the shape of the housing 2.  However, there is no screening device, the grinder is not connected to the (undisclosed) screening device and heating furnace at the same time (as the cylinder 1 is removed from the motor 3, and subsequently placed into the furnace) as called for in Applicant’s claim 1.
CN204051782 teaches a system, including hammer body 2 that matches a housing, and upstream located screen 51.  The hammer is actuated by motor.  There is dehumidify air injected between the hammer and the screen to dry wet coal.  However, there is no heater employed to dehumidify; but even if a heater was substituted for dehumidifying air, such would not result in the hammer being between the screen 51 and heater as called for in Applicant’s claim 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861